DETAILED ACTION
Response to Amendment
	In response to amendment filed on 9/15/2022, claims 1, 9- 11 are amended, claims 2 and 12 are cancelled. Claims 1, 3- 11 and 13- 20 are pending for examinations.
Response to Arguments
	Applicant’s arguments with respect to claim(s) in the remarks on 9/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has added a limitations regarding second UE communicating with the first UE via the UE-to-UE relay; examiner has considered reference Cheng et al. (US Pub. No. 2021/0250749 A1). Cheng teaches in Fig. 5 wherein second UE as a #115-j and first UE as a #115-h and #115-i as a UE-to-UE relay; now refer to [0136] … the remote UE 115-i may serve as a transparent relay of the PC5-S signaling message. Thus, network relay UE 115-j may trust remote UE 115-i, and remote UE 115-i may be allowed to handle the security keys for client UE 115-h. For example, remote UE 115-i may receive security keys from the network relay UE 115-j and establish a communication link with the one or more client UEs 115-h using the security keys. The remote UE 115-i may act as a network relay for the client UE 115-h; further see Fig. 2.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3- 5, 11, 13- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US Pub. No. 2021/0289584 A1), hereafter Dam in view of Cheng et al. (US Pub. No. 2021/0250749 A1).

	Regarding claim 1, Dam teaches a method for a second User Equipment (UE) to report sidelink capability information (see Fig. 4 #405 as a second UE), comprising:
	receiving, from a UE-to-UE Relay, a first sidelink UE capability information of a first UE and a second sidelink UE capability information of the UE-to-UE Relay or receiving, from the UE-to-UE Relay, a combined sidelink UE capability information, wherein the combined sidelink UE capability information is derived from the first sidelink UE capability information and the second sidelink UE capability information (see [0062] …. for example, relay UE 410 may receive a request for relaying from remote UE 405 and may transmit a response message indicating an availability for relaying. In this case, relay UE 410 (i.e.  UE-to-UE relay here) may determine an availability for relaying based at least in part on a UE capability (i.e. second capability), a level of communication activity on relay UE 410 (i.e. second capability), and/or a use of relay UE 410 for relaying for another UE (i.e. first UE i.e. availability of a use of relay 410 for relaying for another UE ), among other examples...); 
	transmitting the first sidelink UE capability information and the second sidelink UE capability information to a network node or transmitting the combined sidelink UE capability information to the network node (see Fig. 4; #454). But silent about second UE communicating with the first UE via the UE-to-UE relay; however Cheng teaches in Fig. 5 wherein second UE as a #115-j and first UE as a #115-h and #115-i as a UE-to-UE relay; now refer to [0136] … the remote UE 115-i may serve as a transparent relay of the PC5-S signaling message. Thus, network relay UE 115-j may trust remote UE 115-i, and remote UE 115-i may be allowed to handle the security keys for client UE 115-h. For example, remote UE 115-i may receive security keys from the network relay UE 115-j and establish a communication link with the one or more client UEs 115-h using the security keys. The remote UE 115-i may act as a network relay for the client UE 115-h; further see Fig. 2. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Cheng with the teachings of Dam to make system more effective. Having a mechanism wherein second UE communicating with the first UE via the UE-to-UE relay; greater way resources can be utilized/managed to carry out communication in the communication system.

	Regarding claim 3, Dam in view of Cheng teaches  as per claim 1, wherein the first sidelink UE capability information and the second sidelink UE capability information are received via one first PC5 Radio Resource Control (RRC) message, two first PC5 RRC messages, or a first PC5 RRC message and a second PC5 RRC message; Dam see [0059] in context with [0062].

	Regarding claim 4, Dam in view of Cheng teaches  as per claim 1, wherein the combined sidelink UE capability information is transmitted to the network node via a Sidelink UE Information message; Dam see [0063].

	Regarding claim 5, Dam in view of Cheng teaches  as per claim 1, wherein the first sidelink UE capability information and the second sidelink UE capability information are transmitted to the network node via a Sidelink UE Information message; Dam see [0063].

	Regarding claim 11, Dam teaches a second User Equipment (UE) (see Fig. 4 #405 as a second UE), comprising: a processor; and a memory operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to:
	receive, from a UE-to-UE Relay, a first sidelink UE capability information of a first UE and a second sidelink UE capability information of the UE-to-UE Relay or receive, from the UE-to-UE Relay, a combined sidelink UE capability information, wherein the combined sidelink UE capability information is derived from the first sidelink UE capability information and the second sidelink UE capability information (see [0062] …. for example, relay UE 410 may receive a request for relaying from remote UE 405 and may transmit a response message indicating an availability for relaying. In this case, relay UE 410 (i.e.  UE-to-UE relay here) may determine an availability for relaying based at least in part on a UE capability (i.e. second capability), a level of communication activity on relay UE 410 (i.e. second capability), and/or a use of relay UE 410 for relaying for another UE (i.e. first UE i.e. availability of a use of relay 410 for relaying for another UE ), among other examples...); and transmit the first sidelink UE capability information and the second sidelink UE capability information to a network node or transmits the combined sidelink UE capability information to the network node (see Fig. 4; #454). But silent about second UE communicating with the first UE via the UE-to-UE relay; however Cheng teaches in Fig. 5 wherein second UE as a #115-j and first UE as a #115-h and #115-i as a UE-to-UE relay; now refer to [0136] … the remote UE 115-i may serve as a transparent relay of the PC5-S signaling message. Thus, network relay UE 115-j may trust remote UE 115-i, and remote UE 115-i may be allowed to handle the security keys for client UE 115-h. For example, remote UE 115-i may receive security keys from the network relay UE 115-j and establish a communication link with the one or more client UEs 115-h using the security keys. The remote UE 115-i may act as a network relay for the client UE 115-h; further see Fig. 2. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Cheng with the teachings of Dam to make system more effective. Having a mechanism wherein second UE communicating with the first UE via the UE-to-UE relay; greater way resources can be utilized/managed to carry out communication in the communication system.

	Regarding claim 13, Dam in view of Cheng teaches  as per claim 11, wherein the first sidelink UE capability information and the second sidelink UE capability information are received via one first PC5 Radio Resource Control (RRC) message, two first PC5 RRC messages, or a first PC5 RRC message and a second PC5 RRC message; Dam see [0059] in context with [0062].

	Regarding claim 14, Dam in view of Cheng teaches  as per claim 11, wherein the combined sidelink UE capability information is transmitted to the network node via a Sidelink UE Information message; Dam see [0063].

	Regarding claim 15, Dam in view of Cheng teaches  as per claim 11, wherein the first sidelink UE capability information and the second sidelink UE capability information are transmitted to the network node via a Sidelink UE Information message; Dam see [0063].

Claim(s) 6- 7, 16- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US Pub. No. 2021/0289584 A1), hereafter Dam in view of Cheng et al. (US Pub. No. 2021/0250749 A1) in view of Fujishiro (US Pub. No. 2021/0337516 A1).

	Regarding claim 6, Dam in view of Cheng teaches as per claim 5, but Dam is silent about wherein the Sidelink UE Information message includes a destination identity of the UE-to-UE Relay, a cast type of the sidelink communication, and/or Quality of Service (QoS) information of a PC5 QoS flow; however Fujishiro states in claim 1 about .. the sidelink UE information message includes, as transmission type corresponding to the radio resource requesting individual allocation, information indicating at least one of unicast, groupcast, and broadcast. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fujishiro with the teachings of Dam in view of Cheng to make system more standardized.

	Regarding claim 7, Dam in view of Cheng and Fujishiro teaches as per claim 6, wherein the cast type is set to “unicast”; Fujishoro see claim 1 unicast.

	Regarding claim 16, Dam in view of Cheng teaches as per claim 15, but Dam is silent about wherein the Sidelink UE Information message includes a destination identity of the UE-to-UE Relay, a cast type of the sidelink communication, and/or Quality of Service (QoS) information of a PC5 QoS flow; however Fujishiro states in claim 1 about .. the sidelink UE information message includes, as transmission type corresponding to the radio resource requesting individual allocation, information indicating at least one of unicast, groupcast, and broadcast. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fujishiro with the teachings of Dam in view of Cheng to make system more standardized.

	Regarding claim 17, Dam in view of Fujishiro teaches as per claim 16, wherein the cast type is set to “unicast”; Fujishoro see claim 1 unicast.

Claim(s) 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US Pub. No. 2021/0289584 A1), hereafter Dam in view of Cheng et al. (US Pub. No. 2021/0250749 A1) in view of Fujishiro (US Pub. No. 2021/0337516 A1) and in further view of Paladugu et al. (US Pub. No. 2021/0289392 A1).

	Regarding claim 8, Dam in view of Cheng and Fujishiro teaches as per claim 6, but Dam is silent about wherein the QoS information includes a QoS flow identity and a QoS profile; however Paladugu states in [0200] about the quality report is transmitted in a sidelink UE assistance information message. In some cases, the quality report is transmitted in a message associated with the first interface or the second interface. In some cases, the first identifier associated with the first interface includes a PC5 LCID. In some cases, the second identifier associated with the second interface includes a Uu DRB identifier. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Paladugu with the teachings of Dam in view of Cheng and Fujishiro to make system more standardized.

	Regarding claim 18, Dam in view of Cheng and Fujishiro teaches as per claim 16, but Dam is silent about wherein the QoS information includes a QoS flow identity and a QoS profile; however Paladugu states in [0200] about the quality report is transmitted in a sidelink UE assistance information message. In some cases, the quality report is transmitted in a message associated with the first interface or the second interface. In some cases, the first identifier associated with the first interface includes a PC5 LCID. In some cases, the second identifier associated with the second interface includes a Uu DRB identifier. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Paladugu with the teachings of Dam in view of Cheng and Fujishiro to make system more standardized.

Claim(s) 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US Pub. No. 2021/0289584 A1), hereafter Dam in view of Cheng et al. (US Pub. No. 2021/0250749 A1) in view of Panzner et al. (WO 2021/213615 A1).

	Regarding claim 9, Dam in view of Cheng teaches as per claim 1, but Dam fails to state about transmitting a third sidelink UE capability information of the second UE to the network node, wherein the third sidelink UE capability information is transmitted in a UE Capability Information message; however Panzner states in abstract about Receiving (S61), from a first terminal, a request for a sidelink connection between said first terminal and a second terminal, obtaining (S62) (i.e. by node) first sidelink related terminal capabilities of said first terminal and second sidelink related terminal capabilities of said second terminal, generating (S63) an intersection set of said first sidelink related terminal capabilities and said second sidelink related terminal capabilities, and setting (S64) a configuration for said sidelink connection based on said intersection set (i.e. here either first or second capabilities can be claimed third capability). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Panzner with the teachings of Dam in view of Cheng to make system more standardized.

	Regarding claim 19, Dam in view of Cheng teaches as per claim 11, but Dam fails to state about transmit a third sidelink UE capability information of the second UE to the network node, wherein the third sidelink UE capability information is transmitted in a UE Capability Information message; however Panzner states in abstract about Receiving (S61), from a first terminal, a request for a sidelink connection between said first terminal and a second terminal, obtaining (S62) (i.e. by node) first sidelink related terminal capabilities of said first terminal and second sidelink related terminal capabilities of said second terminal, generating (S63) an intersection set of said first sidelink related terminal capabilities and said second sidelink related terminal capabilities, and setting (S64) a configuration for said sidelink connection based on said intersection set (i.e. here either first or second capabilities can be claimed third capability). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Panzner with the teachings of Dam in view of Cheng to make system more standardized.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US Pub. No. 2021/0289584 A1), hereafter Dam in view of Cheng et al. (US Pub. No. 2021/0250749 A1) in view of Panzner et al. (WO 2021/213615 A1).

	Regarding claim 10, Dam in view of Cheng teaches as per claim 1, but Dam fails to reach about receiving a Radio Resource Control (RRC) Reconfiguration message from the network node to allocate a sidelink configuration for the sidelink communication, wherein the sidelink configuration includes a configuration of a sidelink Data Radio Bearer (DRB) mapped to a PC5 Quality of Service (QoS) flow; however Paladugu states in [0222] about RRC reconfiguration sidelink message may include a radio bearer configuration, such as a QoS flow to DRB mapping, a QoS profile of the DRB (e.g., including PQI, QoS parameters, etc.). Additionally, the PQI and other QoS parameters that are relevant for each DRB may be negotiated between the UEs 115. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Paladugu with the teachings of Dam in view of Cheng to make system more effective. Having a mechanism wherein the second UE receives a Radio Resource Control (RRC) Reconfiguration message from the network node to allocate a sidelink configuration for the sidelink communication, wherein the sidelink configuration includes a configuration of a sidelink Data Radio Bearer (DRB) mapped to a PC5 Quality of Service (QoS) flow; greater way resources can be utilized/managed in the communication system.

	Regarding claim 20, Dam in view of Cheng teaches as per claim 11, but Dam fails to reach about receive a Radio Resource Control (RRC) Reconfiguration message from the network node to allocate a sidelink configuration for the sidelink communication, wherein the sidelink configuration includes a configuration of a sidelink Data Radio Bearer (DRB) mapped to a PC5 Quality of Service (QoS) flow; however Paladugu states in [0222] about RRC reconfiguration sidelink message may include a radio bearer configuration, such as a QoS flow to DRB mapping, a QoS profile of the DRB (e.g., including PQI, QoS parameters, etc.). Additionally, the PQI and other QoS parameters that are relevant for each DRB may be negotiated between the UEs 115. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Paladugu with the teachings of Dam to make system more effective. Having a mechanism wherein the second UE receives a Radio Resource Control (RRC) Reconfiguration message from the network node to allocate a sidelink configuration for the sidelink communication, wherein the sidelink configuration includes a configuration of a sidelink Data Radio Bearer (DRB) mapped to a PC5 Quality of Service (QoS) flow; greater way resources can be utilized/managed in the communication system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468